Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 (misspelling): “nap” to –snap--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wherein the mock battery adapter comprises a closed connection metal first snap connector, and the first snap connector is connected to the second snap connector of the musical instrument closing the connection allowing the ground on the jack to become the power source from the Transfer Station” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, and 10-12 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Ioffe (U. S. Patent 7,351,905).
Regarding claim 1, Ioffe discloses an electrical device for musical instruments 10 comprising a hollow transfer station 12 with an inner chamber (inside the dotted lines, abstract), the chamber further comprising a combination of at least one audio signal cable T and at least one power cable R within the station (as shown in figure 1), and is configured to eliminate batteries (no battery is necessary inside the instrument 10).
Regarding claim 2, Ioffe discloses the device of claim 1, wherein the audio cable comprises mono input jacks 21 (two contacts) for the audio signal's output (as shown in figure 1).
Regarding claim 3. Ioffe discloses the device of claim 2, wherein the mono input jack is connected to the mono-cable, and the jack is attached to the transfer station's wall (as shown in figures 1 and 3).
Regarding claim 4, Ioffe discloses the device of claim 1, wherein the audio cable comprises stereo input jacks for the audio signal's output (three wires T,R, and S).
Regarding claim 5, Ioffe discloses the device of claim 4, wherein the stereo input jack is connected to the stereo cable, and the jack is attached to the transfer station's wall (as shown in figure 1).
Regarding claim 6, Ioffe discloses the device of claim 1, wherein the audio signal cable is configured in audio signal processing applications (signal conditioner 14).
Regarding claim 7, Ioffe discloses he device of claim 1, wherein the power cable(s) total electrical potential is equivalent to the battery's 20 electrical potential (as is reasonably understood).
Regarding claim 10, Ioffe discloses the device of claim 1, wherein the transfer station comprises at least one quarter inch stereo input jack 19 for the audio signal (includes audio signal.
Regarding claim 11, discloses the device of claim 1, wherein the transfer station comprises at least one quarter inch mono input jack for the audio signal (input 21, figure, ¼  inch mono is cited related to figure 3, column 2, lines 62-63).
Regarding claim 12, Ioffe discloses the device of claim 1, wherein the transfer station comprises a quarter-inch stereo input jack 19 that doubles as the input for the musical instrument signal and the output for a power source (carries musical instrument signal and power source, as shown in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe.
(1) Regarding claim 8, Ioffe discloses the device of claim 7. 
(2) Ioffe does not teach wherein the power cable can have a total electrical potential of 1 to 22 volts.
(3) The Ioffe disclosure presumes some voltage.  The applicant’s claimed range covers the full practical range of the limitation and the presumed voltage by Ioffe is within this range.  The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
(4) The device by Ioffe may be further specified further wherein the power cable can have a total electrical potential of 1 to 22 volts.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that since the general conditions of the invention are known that discovering the optimum or workable ranges involves only routine skill in the art.
(1) Regarding claim 14, Ioffe discloses the device of claim 1. 
(2) Ioffe does not teach wherein the transfer station comprises aluminum, wherein the station dimensions are length 3.94 inches x width 1.97 inches x depth 1.06 inches.  Ioffe does not teach the material or the dimensions of the device.
(3)  The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and a change in size is generally recognized as being with the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).  
(4) The device by Ioffe may be modified wherein the transfer station comprises aluminum, wherein the station dimensions are length 3.94 inches x width 1.97 inches x depth 1.06 inches. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the selection of material and selection of size of the device being considered to be non-obvious with respect with the closest related prior art. 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Ioffe and Wright (U. S. Patent 5,585,767).
(1) Regarding claim 9, Ioffe discloses the device of claim 1. 
(2) Ioffe does not teach the limitation wherein the transfer station comprises two DC power connectors for the AC/DC external supply.
(3) Wright teaches a related invention wherein the transfer station comprises two DC power connectors for the AC/DC external supply.  Wright teaches the motivation of the two power supplies impedance matching. 
(4) The device by Ioffe may be modified in view of Wright wherein the transfer station comprises two DC power connectors for the AC/DC external supply.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention motivated for impedance matching. 
Claim 15-20 are rejected under 35 U.S.C. 103 as being obvious over Ioffe and Armstrong (U. S. Patent 8,525,015).
(1) Regarding claim 15, Ioffe discloses the device of claim 1. 
(2) Ioffe does not teach wherein the transfer station can power at least one stompboxes.
(3) Armstrong teaches an adaptation to a stompbox (sound effects pedal) that is adapted to receive its power from an external battery.  Ioffe teaches the idea of making a power supply for a musical instrument.  It is obvious to use the device by Ioffe as an alternative form of external electrical power supply, motivated to solve the problem of keeping the batteries charged in the sound effects pedal, taught by Armstrong.
(4) The device by Ioffe may adapted wherein the transfer station can power at least one stompbox.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to solve the problem of keeping the batteries charged in a musical instrument and the devices used with a musical instrument.
(1) Regarding claim 16, the combination of Ioffe and Armstrong teach the device of claim 15.
(2) The combination of Ioffe and Armstrong does not teach the limitation wherein the stompboxes can require a total electrical potential of 1 to 22 volts.
(3) The combination of Ioffe and Wright device presumes some voltage.  The applicant’s claimed range covers the full practical range of the limitation and the presumed voltage by Ioffe is within this rarnge.  The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
(4) The device by the combination of Ioffe and Wright may be further specified further wherein the power cable can have a total electrical potential of 1 to 22 volts.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that since the general conditions of the invention are known that discovering the optimum or workable ranges involves only routine skill in the art.
(1) Regarding claim 17, Ioffe discloses the device of claim 1.
(2) Ioffe does not teach the limitation wherein the electrical device for musical instruments, comprises a mock nine-volt battery adapter, wherein the mock battery is placed within the battery cavity.
(3) Armstrong teaches an electrical device for musical instruments, comprises a mock nine-volt battery adapter 15, wherein the mock battery is placed within the battery cavity (as shown in figure 7). The adapter is a mock nine-volt battery, because no actual nine-volt battery is needed.  It is also widely known to provide batteries packaged in enclosures that attach to a nine-volt adapter. Also it is known to connect two nine-volt adapters back-to-back as a general form of conductivity.
(4) The device by Ioffe may be modified in view of Armstrong to further comprise a mock nine-volt battery adapter, wherein the mock battery is placed within the battery cavity.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide a general or as-needed form of electrical connectivity in the device.
(1) Regarding claim 18, the combination of Ioffe and Wright teach the device of claim 17.
(2) The combination of Ioffe and Armstrong does not teach the limitation wherein the mock battery adapter comprises an epoxy.
(3) The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
(4) The device according to the combination of Ioffe and Armstrong may be modified wherein the mock battery adapter comprises an epoxy.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated it is within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
(1) Regarding claim 19, the combination of Ioffe and Armstrong teach the device of claim 17.
(2) The combination of Ioffe and Armstrong does not teach the limitation wherein the mock battery adapter comprises a plastic.
(3) The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  The widely known nine-volt battery adapter with two wires comprises a plastic, typically surrounding the batter 
(4) The device according to the combination of Ioffe and Armstrong may be modified wherein the mock battery adapter comprises a plastic
 (5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated it is within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it is widely known that a plastic is used in the wide known nine-volt battery adapter with two wires. 
(1) Regarding claim 20, the combination of Ioffe and Armstrong teach the device of claim 17. 
(2) The combination of Ioffe and Armstrong does not teach the limitation wherein the mock battery adapter comprises a closed connection metal first snap connector, and the first snap connector is connected to the second snap connector of the musical instrument closing the connection allowing the ground on the jack to become the power source from the Transfer Station.
(3) It is generally known to connect two nine-volt adapters back to back create connectivity between the wires associated with the nine-volt adapters. The limitation wherein the mock battery adapter comprises a closed connection metal first snap connector, and the first snap connector is connected to the second snap connector of the musical instrument closing the connection allowing the ground on the jack to become the power source from the Transfer Station is considered an obvious use of such nine-volt adapters.
(4) The combination of Ioffe and Armstrong may be modified to include another nine-volt adapter to attach to the first adapter the mock battery adapter comprises a closed connection metal first snap connector, and the first snap connector is connected to the second snap connector of the musical instrument closing the connection allowing the ground on the jack to become the power source from the Transfer Station.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that a pair of nine-volt battery adapters can be used for any form of electrical connectivity. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 16, 2022